DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/15/2021 and 02/17/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “identification unit that identifies a plurality of transfer functions” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “identifies a plurality of transfer functions” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

However, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function.
For examination purposes, a/the identification unit is construed as a generic program of the temperature regulator.

Regarding claim 1, claim limitation “determination unit that detects a change from initial values of coefficients of the plurality of transfer functions” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “detects a change from initial values of coefficients of the plurality of transfer functions” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier and the identification unit is a computer programmed to carry out an algorithm, and the disclosed structure is not the general purpose computer, but rather that special purpose computer 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0037 of the specification states: FIG. 2 is a flowchart showing details of steps of processing of the temperature regulator 30 particularly related to identifying the transfer 
For examination purposes, a/the determination unit is construed as a program of the temperature regulator.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Regarding claim 1, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim limitation “identification unit that identifies a plurality of transfer functions”, and paragraphs 0025 and 0030 of the specification states: the temperature detection unit 20 is constituted of a first temperature sensor 21 and a second temperature sensor 22.  The temperature regulator 30 includes an identification unit 34 that identifies heat transfer functions between the heater 10 and the temperature sensors 21 and 22 and a heat transfer function between the temperature sensors 21 and 22 from temperature data detected by the temperature sensors 21 and 22 and manipulation quantity data corresponding to electric power applied to the heater 10 […] The temperature regulator 30 includes an A/D converter 31, a PID operation unit 32, a D/A converter 33, the identification unit 34, a setting unit 35, and the determination unit 36.
However, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function.For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 
For examination purposes, a/the identification unit is construed as a generic program of the temperature regulator.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim(s) recites limitations “identification unit that identifies a plurality of transfer functions”, and paragraphs 0025 and 0030 of the specification states: the temperature detection unit 20 is constituted of a first temperature sensor 21 and a second temperature sensor 22.  The temperature regulator 30 includes an identification unit 34 that identifies heat transfer functions between the heater 10 and the temperature sensors 21 and 22 and a heat transfer function between the temperature sensors 21 and 22 from temperature data detected by the temperature sensors 21 and 22 and manipulation quantity data corresponding to electric power applied to the heater 10 […] The temperature regulator 30 includes an A/D converter 31, a PID operation unit 32, a D/A converter 33, the identification unit 34, a setting unit 35, and the However, as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer, but, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For examination purposes, a/the identification unit is construed as a generic program of the temperature regulator.

Regarding claim 1, the phrase “an identification unit that identifies a plurality of transfer functions including heat transfer functions between the heater and the plurality of temperature sensors and a heat transfer function between the plurality of temperature sensors from temperature data detected by the plurality of temperature sensors and electric power applied to the heater or manipulation quantity data corresponding to the applied electric power” are not definite. In this case, first of all, it is unclear the claim is intended to claim the heat transfer function between the plurality of temperature sensors, wherein the temperature sensors detects temperature data, and wherein the heat transfer function is an electric power applied to the heater or manipulation quantity data corresponding to the applied electric power, or the claim is intended to claim a heat transfer function between the plurality of temperature sensors and electric power applied to the heater or manipulation quantity data corresponding to the applied electric power, wherein temperature data detected by the plurality of temperature sensors. If the claim is intended to claim the heat transfer function between the plurality of temperature sensors, wherein the temperature sensors detects temperature data, and wherein the heat transfer function 

Regarding claims 1 and 2, the phrase “a change from initial values of coefficients of the plurality of transfer functions” in claim 1 and the phrase “a change in coefficients of the transfer functions” and “amounts of change from the ignition values and thresholds” in claim 2 are not definite. Claims alternate between reciting phrase “a change from initial values of coefficients of the plurality of transfer functions” and the phrase “a change in coefficients of the transfer functions” and “amounts of change from the ignition values and thresholds” such that it is not clear whether “a change from initial values of coefficients of the plurality of transfer functions” and the phrase “a change in coefficients of the transfer functions” and “amounts of change from the ignition values and thresholds”  is intended to be claimed. For examination purposes, “a change from initial values of coefficients of the plurality of transfer functions” and the phrase “a change in coefficients of the transfer functions” and “amounts of change from the ignition values 

Regarding claim 1, the term "abnormal" of the claim is a relative term which renders the claim indefinite.  The term "abnormal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how the heater or the sensor is considered as abnormal in part (i.e., the heater or sensor is physically broken, or the heater or sensor is not able to work properly). For examination purposes, the term “abnormal” is construed as a broad degree. 

Claim 2 recites the limitation “the presence or absence”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 and 3 recites the limitation “the transfer functions”.  There is insufficient antecedent basis for this limitation in the claim. In this case, it is unclear whether the transfer functions are two, three or more transfer functions in the group the plurality of the transfer functions. For examination purposes, the transfer functions should read as the plurality of transfer functions.

		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20030121905 A1 to Nanno et al. (“Nanno”).

Regarding claim 1, Nanno discloses, a heating device (see Fig. 1) comprising: 
a heater (see heater 1sub1 to 1 sub n in Fig. 1) that heats a heating object (see Figs. 28-32 and disclosed in para 0510 “The heat treatment apparatus of the present invention can be applied for the temperature control in diffusion furnaces, CVC devices, the cylinder unit of injection molding machines, or the heater stage of packaging machines, besides heat oxidation apparatuses.  In particular, it is suitable for the temperature control of a resin to be processed inside the cylinder of a molding machine”);  
a temperature detection unit (see temperature sensors 2sub1 to 2subn in Fig. 1) that detects a temperature of the heating object; and 
a temperature regulator (see temperature regulator 4) that controls the heater based on a detection value of the temperature detection unit and a target temperature such that the (disclosed in para 0108 “a temperature regulator 4 of the present invention for operating the heaters 1.sub.1-1n via unillustrated electromagnetic switches, based on the detection results of these temperature sensors 2.sub.1-2n, thereby controlling the temperatures of the control target 3”), 
wherein the temperature detection unit is constituted of a plurality of temperature sensors (see temperature sensors 2sub1 to 2subn in Fig. 1), and 
wherein the heating device comprises 
an identification unit (see PID control sections in Fig. 3) that identifies a plurality of transfer functions including heat transfer functions between the heater and the plurality of temperature sensors (disclosed in para 0113 “The PID control means 6.sub.1 to 6n are plural temperature control means which receive the average temperatures or the gradient temperatures calculated by the calculating means 5”) and a heat transfer function between the plurality of temperature sensors from temperature data detected by the plurality of temperature sensors and electric power applied to the heater or manipulation quantity data corresponding to the applied electric power (disclosed in para 0200 “The input of the control target is the amount of heat of the two heaters; part of the heat amount p.sub.1 of the heater 1.sub.1 goes through the heat conductor 50 to interfere with the temperature .theta..sub.2 of the temperature sensor 2.sub.2 at the heat resistance R.sub.3, and in the same manner, part of the heat amount p.sub.2 of the heater 1.sub.2 interferes with the temperature .theta..sub.1 of the temperature sensor 2.sub.1 at the heat resistance R.sub.3.  On the other hand, part of the heat energy of the heat amount p.sub.2 transmits heat at the heat resistance R.sub.4 to the main body of the mechanical apparatus in which the heat treatment apparatus is fixed.  It must be noted that the heat capacitance of the main body of the mechanical device is so large that it is approximated to agree with the ambient temperature”), and 
a determination unit (see break detecting means 73 in Fig. 66) that detects a change from initial values of coefficients of the plurality of transfer functions and determines an abnormal part in the heater or the plurality of temperature sensors from the change (disclosed in para 0417 “The break detecting means 73 is provided with the first to third comparators 75.sub.1 to 75.sub.3 for comparing the average temperature obtained from the mode converter 5 and the detection temperatures PV1 to PV3 from the first to third temperature sensors, and outputting the average temperature as the result of a break when the difference exceeds the predetermined threshold value”). 
 
Regarding claim 2, Nanno discloses, wherein the determination unit detects the presence or absence of a change in coefficients of the transfer functions by comparing amounts of change from the initial values and thresholds to each other (disclosed in para 0417 “The break detecting means 73 is provided with the first to third comparators 75.sub.1 to 75.sub.3 for comparing the average temperature obtained from the mode converter 5 and the detection temperatures PV1 to PV3 from the first to third temperature sensors, and outputting the average temperature as the result of a break when the difference exceeds the predetermined threshold value”).
 
Regarding claim 3, Nanno discloses, wherein the thresholds are set in accordance with ratios to the initial values of the coefficients of the transfer functions (disclosed in para 0150 “The amount of operation Hav given from the first PID control means 6.sub.1 which controls the average temperature is distributed to the first and second heaters 1.sub.1, 1.sub.2 at interference reduction coefficients (distribution ratio) k.sub.1, k.sub.2 which are the coefficients to control or reduce interference by the distribution means 7.  On the other hand, the amount of operation Ht given from the second PID control means 6.sub.2 is distributed to the first and second heaters 1.sub.1, 1.sub.2 at the interference reduction coefficients (distribution ratio) k.sub.3, k.sub.4, thereby providing the heaters 1.sub.1, 1.sub.2 with the amounts of heat H.sub.1, H.sub.2”). 
 
Regarding claim 4, Nanno discloses, wherein the heating object is a heating unit of a hot resin molding machine, and the heater and the temperature detection unit are provided in the heating unit (see Figs. 28-32 and disclosed in para 0510 “The heat treatment apparatus of the present invention can be applied for the temperature control in diffusion furnaces, CVC devices, the cylinder unit of injection molding machines, or the heater stage of packaging machines, besides heat oxidation apparatuses.  In particular, it is suitable for the temperature control of a resin to be processed inside the cylinder of a molding machine”).

Regarding claim 5, Nanno discloses, wherein the heating object is a heating unit of a hot resin molding machine, and the heater and the temperature detection unit are provided in the heating unit (see Figs. 28-32 and disclosed in para 0510 “The heat treatment apparatus of the present invention can be applied for the temperature control in diffusion furnaces, CVC devices, the cylinder unit of injection molding machines, or the heater stage of packaging machines, besides heat oxidation apparatuses.  In particular, it is suitable for the temperature control of a resin to be processed inside the cylinder of a molding machine”).
 
Regarding claim 6, Nanno discloses, wherein the heating object is a heating unit of a hot resin molding machine, and the heater and the temperature detection unit are provided in the heating (see Figs. 28-32 and disclosed in para 0510 “The heat treatment apparatus of the present invention can be applied for the temperature control in diffusion furnaces, CVC devices, the cylinder unit of injection molding machines, or the heater stage of packaging machines, besides heat oxidation apparatuses.  In particular, it is suitable for the temperature control of a resin to be processed inside the cylinder of a molding machine”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761